                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

CLARENCE W. DAVIS,                      )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )      CASE NO. 1:17-CV-266-WKW
                                        )               [WO]
BUFFALO ROCK,                           )
                                        )
            Defendant.                  )

                                    ORDER

      On March 25, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 8.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this case is DISMISSED without prejudice.

      A separate final judgment will be entered.

      DONE this 12th day of April, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
